June Byun
Special Assistant U.S. Attorney
c/o Social Security Administration
Office of General Counsel
26 Federal Plaza, Room 3904
New York, NY 10278-0004
(212)264-2595
June.byun@ssa.gov
Bar No. 520444

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
CARLI HALL,                                                    :
                                                                        :
         Plaintiff,                                                     :
                                                                        : JOINT STIPULATION FOR
                                                                        : REMAND PURSUANT TO
                                                                        : SENTENCE FOUR OF 42 U.S.C
                                                                        : § 405(g)
                                                                        :
         v.                                                             :No. 1:18-CV-00755 (DEP)
                                                                        :
COMMISSIONER OF SOCIAL SECURITY,                                        :
                                                                        :
         Defendant.                                                     :
                                                                        :
------------------------------------------------------------------------X

       This matter has been opened to the Court by GRANT C. JAQUITH, Acting United States

Attorney for the Northern District of New York, and June Byun, Special Assistant United States

Attorney, attorneys for Defendant, for an Order remanding the within cause of action to the

Defendant pursuant to sentence 4 of 42 U.S.C. § 405(g) for further administrative action. The

parties consent to Magistrate Judge David Peebles having final jurisdiction to remand this case to

the agency.

       Therefore, the Commissioner’s Motion and Plaintiff, through the undersigned attorney,

Peter A. Gorton, Esq., having consented to the within order and the requested remand, and the

Court having considered the matter,
                      16th day of _______,
       IT IS on this ______       January 2019;

       ORDERED that the final decision of the Commissioner be and hereby is REVERSED,

and the matter is REMANDED to the Defendant pursuant to sentence 4 of 42 U.S.C. § 405(g),

for the further administrative action set forth above, and it is further ORDERED that the within

matter, be and hereby is, DISMISSED in accord with the decision in Melkonyan v. Sullivan, 501

U.S. 89 (1991).



                                             David E. Peebles
                                             United States Magistrate Judge


       The undersigned hereby consent to the form and entry of the within order.

                      GRANT C. JAQUITH
                      United States Attorney


               By:    /s June Byun
                      JUNE BYUN
                      Special Assistant U.S. Attorney
                      Attorney for Defendant
                      Bar No. 520444




                      Lachman & Gorton


               By:    s/Peter A. Gorton
                      PETER A. GORTON, Esq.
                      Attorney for Plaintiff
                      Bar No. 104832
